IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-20,484-16


EX PARTE CAROL JOHNENE MORRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR36894 IN THE 441ST DISTRICT COURT

FROM MIDLAND COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to twenty years' imprisonment. The Eleventh Court of Appeals affirmed her conviction.
Morris v. State, No. 11-10-00219-CR (Tex. App.--Eastland Feb. 9, 2012) (unpublished). 
 Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte Ybarra,
149 S.W.3d 147 (Tex. Crim. App. 2004), and Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App.
2010). Ex parte Deeringer, 210 S.W.3d 616, 618 (Tex. Crim. App. 2006). Based on the trial court's
findings and this Court's independent review of the record, we find that Applicant's remaining claims
are without merit.  Therefore, we deny relief.

Filed:  April 17, 2013
Do not publish